EXHIBIT 10.25

CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).

LICENSE AGREEMENT

This License Agreement (this “Agreement”), dated as of January 25, 2016 (the
“Effective Date”), is made by and between Agenus Inc., a Delaware corporation
with offices at 3 Forbes Rd, Lexington, MA 02421 (“Parent”) and its wholly owned
subsidiary, 4-Antibody AG, a corporation organized under the laws of Switzerland
with an office at Hochbergerstrasse 60C, CH-4057 Basel, Switzerland (“4AB,” and
together with the Parent, “Agenus”), and the Ludwig Institute for Cancer
Research Ltd., a non-profit corporation organized under the laws of Switzerland
with its registered office at Stadelhoferstrasse 22, 8001 Zurich, Switzerland
and an office at 666 Third Avenue, New York, New York 10017, USA (“LICR”). Each
of Agenus and LICR may be referred to in this Agreement individually as a
“Party” and, collectively, as the “Parties”.

RECITALS

WHEREAS, Agenus is engaged in the research, development and commercialization of
fully human and humanized monoclonal antibodies to treat human diseases;

WHEREAS, LICR has technology and know-how related to the development of
immunotherapeutic products;

WHEREAS, 4-Antibody AG, Recepta Biopharma S.A. and LICR entered into a
Collaborative Research & Development and Commercial Rights Agreement dated
December 21, 2012 (the “Prior Agreement”);

WHEREAS, the Initial Term of the Prior Agreement has terminated in accordance
with its terms, and the Parties desire to clarify and amend their rights and
responsibilities under the Prior Agreement;

WHEREAS, Agenus desires to develop and commercialize, for the public benefit,
products arising out of technologies developed in the course of research
activities conducted under the Prior Agreement; and

WHEREAS, Agenus wishes to obtain a license to products arising out of
technologies developed in the course of research activities conducted under the
Prior Agreement and LICR wishes to grant such a license in accordance with the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, Agenus and LICR, intending to be legally bound, hereby agree as
follows:

Article I

DEFINITIONS

1.1“4AB Territory” means the Territory other than the Parent Territory.

1.2“Accounting Standards” means (a) U.S. generally accepted accounting
principles, consistently applied, or (b) to the extent applicable, International
Financial Reporting Standards as issued by the International Accounting
Standards Board.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

1.3“Affiliate” means as to a Party or to MSKCC, as applicable, any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with such Party or MSKCC.  For the purposes of this definition, “control” refers
to any of the following: (a) direct or indirect ownership of fifty percent (50%)
or more of the voting securities entitled to vote for the election of directors
in the case of a corporation, or of fifty percent (50%) or more of the equity
interest with the power to direct management in the case of any other type of
legal entity; (b) status as a general partner in any partnership; or (c) any
other arrangement where an entity possesses, directly or indirectly, the power
to direct the management or policies of another entity, whether through
ownership of voting securities, by contract or otherwise. 

1.4“Agenus Territory” means the Territory other than the Recepta Territory.

1.5“Business Day” means a day other than Saturday, Sunday or any other day on
which commercial banks located in New York, New York USA are authorized or
obligated by applicable laws to close.

1.6“Combination Product” means a product that consists of a Licensed Antibody
and other active compounds or active ingredients sold as a single formulation or
any combination of a Licensed Product sold together with an Other Product.

1.7“Confidential Information” has the meaning set forth in Section 6.1 of this
Agreement.

1.8“Dollars” or “$” means U.S. Dollars.

1.9“Field” means the diagnosis, prognosis, prevention, treatment and palliation
of human diseases or conditions.

1.10“First Commercial Sale” means, with respect to any Licensed Product, the
first sale by Agenus or one of its Affiliates to a Third Party of such Licensed
Product in a country in the Territory after the applicable Marketing Approval of
such Licensed Product has been obtained in such country. For avoidance of doubt,
the following would not constitute a First Commercial Sale: (a) the sale of a
Licensed Product by Agenus or one of its Affiliates to another Affiliate; (b)
the disposal or use of a Licensed Product in clinical trials, as free samples,
or under a compassionate use or patient assistance program; (c) the disposal or
use a Licensed Product in a named patient or test marketing program or in
non-registrational studies or other similar programs or studies; (d) the
donation of Licensed Product by Agenus or one of its Affiliates to non-profit
institutions or government agencies for a non-commercial purpose; (e) any free
Licensed Product that is supplied to a Third Party in conjunction with the offer
for sale, or sale of any other product (in an amount customary in the industry);
(f) the use of a Licensed Product for research and development purposes; or (g)
sales made to a distributor until such time as Agenus or one of its Affiliates
recognizes the revenue for such transfers pursuant to Accounting Standards.

1.11 “Know-How” means any and all technical information which at the Effective
Date is not in the public domain, including information comprising or relating
to data, materials, results, inventions, improvements, protocols, formulas,
processes, methods, compositions, articles of manufacture, formulations,
discoveries, findings, know-how and trade secrets of any kind, including
scientific, preclinical, clinical, regulatory, manufacturing, marketing,
financial and commercial information or data, sequence information, vectors and
host cells that include DNA, in each case (whether or not patented or
patentable) in written, electronic or any other form now known or hereafter
developed.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------

 

1.12“Licensed Antibody” means one or more molecules, or one or more genes
encoding such molecule(s), which comprises or consists of one or more
immunoglobulin domains, or a fragment thereof, that specifically bind to a
Target. 

1.13“Licensed Know-How” means all Know-How owned or controlled by a Licensor or
Agenus or any of their respective Affiliates existing as of the Effective Date,
that was generated in the course of the research program conducted pursuant to
the Prior Agreement.

1.14“Licensed Patent Rights” means any Patent Rights owned or controlled solely
or jointly by a Licensor or Agenus or any of their respective Affiliates as of
the Effective Date or during the Term that disclose an invention conceived prior
to the Effective Date of this Agreement and in the course of the research
program conducted pursuant to the Prior Agreement, including without limitation
any Product Patents or Program Intellectual Property under the Prior
Agreement.  

1.15“Licensed Product” means any therapeutic, diagnostic, prognostic or
prophylactic preparation that contains one or more Licensed Antibodies: (i) the
manufacture, use, sale, offer for sale or importation of which would, but for
the licenses granted hereunder, infringe a Valid Claim or (ii) that is developed
using Licensed Know-How.

1.16“Licensors” means, together, LICR and MSKCC.

1.17“Marketing Approval” means, with respect to a Licensed Product, all
approvals (including supplements, amendments, pre- and post-approvals), permits,
licenses, registrations and authorizations necessary for the manufacture,
distribution, use, promotion, marketing, transport, offer for sale, sale or
other commercialization of such Licensed Product in a regulatory jurisdiction,
including, where required, any approval, agreement, determination or decision
establishing the price or level of reimbursement for such Licensed Product, as
required in a given jurisdiction prior to sale of such Licensed Product in such
jurisdiction.

1.18“MSKCC” means the Memorial Sloan-Kettering Cancer Center.

1.19“Net Sales” means, with respect to a given period, the gross amount invoiced
for sales of Licensed Products in the Agenus Territory during such period, in
arm’s length sales by Agenus or its Affiliates or Sublicensees to Third Parties
less, in each case solely to the extent relating to such Licensed Products and
solely to the extent actually incurred, allowed, paid, accrued or specifically
allocated to the gross amount invoiced, and determined in accordance with
applicable financial reporting standards:

(a)normal and customary trade, cash and quantity discounts actually given,
coupons actually taken, credits, price adjustments or allowances for damaged
Licensed Product, returns or rejections of such Licensed Product;

(b)adjustments, allowances, credits, fees, reimbursements, chargeback payments
and rebates (or the equivalent thereof) actually given for Licensed Products
granted to group purchasing organizations or other buying groups, managed health
care organizations, pharmacy benefit management companies, health maintenance
organizations or any other providers of health insurance coverage, health care
institutions (including hospitals) or other health care organizations, Third
Party health care administrators or patient assistance or other similar
programs, or to federal, state/provincial, local and other governments,
including their agencies, or to wholesalers, distributors or other trade
customers;

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

3

--------------------------------------------------------------------------------

 

(c)reasonable and customary freight, shipping insurance and other transportation
expenses, each directly related to the sale of Licensed Products (if actually
borne without reimbursement from any Third Party); 

(d)distribution commissions/fees paid or payable to any Third Party providing
distribution services to Agenus or its Affiliates or Sublicensees;

(e)sales, value-added or excise taxes, tariffs and duties, and all other taxes
and government charges related to the sale of Licensed Products, in each case to
the extent that each such item is actually borne by Agenus or its Affiliates or
Sublicensees without reimbursement from any Third Party (but excluding taxes
properly assessed or assessable against the income derived by Agenus or its
Affiliates or Sublicensees from such sale);

(f)actual bad debt expense (but not exceeding 5% of Net Sales);

(g)adjustments for overbilling, errors, rejection, recalls or return of Licensed
Product;

(h)rebates payable in connection with state or federal Medicare (Title XVIII of
the Social Security Amendments of 1965, as amended), Medicaid (Title XIX of the
Social Security Amendments of 1965, as amended) or similar programs in the
United States and comparable programs elsewhere in the Territory; and

(i)any item substantially similar in character or substance to any of the
foregoing, which is permitted by applicable financial reporting standards to be
accounted for in the calculation of Net Sales prevailing at the time and
customary in the medical diagnostics industry at the time.

The transfer of any Licensed Product by Agenus or one of its Affiliates to
another Affiliate or to a Sublicensee shall not be considered a Net Sale, but
the resale of such Licensed Product by any of the foregoing to Third Parties for
commercial use shall be included in Net Sales.  For the avoidance of doubt,
disposal of any Licensed Product for, or use of any Licensed Product in,
clinical trials, as free samples, or under compassionate use, patient
assistance, named patient or test marketing programs or non-registrational
studies or other similar programs or studies where Licensed Product is supplied
or delivered without charge, shall not result in any Net Sales.  No Licensed
Product donated to non-profit institutions or government agencies for a
non-commercial purpose shall result in any Net Sales.  Similarly, no free
Licensed Product that is supplied to a Third Party in conjunction with the offer
for sale, or sale of any Licensed Product (such free Licensed Product being in
an amount customary in the industry) will result in any Net Sales of such free
Licensed Product.  The use of any Licensed Product by Agenus or one of its
Affiliates or Sublicensees for research and development purposes shall similarly
not result in any Net Sales.

In the case where a Licensed Product is sold as part of a Combination Product in
a country in the Territory, Net Sales for the Licensed Product included in such
Combination Product in such country shall be calculated as follows:

 

i.

if the Licensed Product is sold separately in such country and the Other Product
in the Combination Product is sold separately in such country, Net Sales for the
Licensed Product shall be calculated by multiplying actual Net Sales of such
Combination Product in such country by the fraction A/(A+B), where A is the

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------

 

 

invoice price of the Licensed Product when sold separately in such country and B
is the total invoice price of the Other Product in the Combination Product when
sold separately in such country; 

 

ii.

if the Licensed Product is sold separately in such country but the Other Product
in the Combination Product is not sold separately in such country, Net Sales for
the Licensed Product shall be calculated by multiplying actual Net Sales of such
Combination Product in such country by the fraction A/D, where A is the invoice
price of the Licensed Product when sold separately in such country and D is the
invoice price of the Combination Product in such country;

 

iii.

if the Licensed Product is not sold separately in such country but the Other
Product in the Combination Product is sold separately in such country, Net Sales
for the Licensed Product shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction 1 – (B/D), where B is the invoice price
of the Other Product in the Combination Product when sold separately in such
country and D is the invoice price of the Combination Product in such country;
or

 

iv.

if neither the Licensed Product nor the Other Product in the Combination Product
is sold separately in such country, the Parties shall determine Net Sales for
the Licensed Product in such Combination Product by mutual agreement based on
the relative contribution of the Licensed Product and each Other Product to the
Combination Product, and shall take into account in good faith any applicable
allocations and calculations that may have been made for the same period in
other countries.

1.20 “Other Product” means a product that is not a Licensed Product, but
excluding drug delivery vehicles, cytotoxic compounds or other therapeutically
active ingredients conjugated or otherwise linked to an Licensed Antibody,
adjuvant, excipient or diagnostic compound.

1.21“Parent Territory” means all territories in the United States of America,
Canada and Mexico.

1.22“Patent Rights” means all the rights and interests in and to all patents and
patent applications in any jurisdiction in the Territory, including, without
limitation, certificates of invention, applications for certificates of
invention and priority rights, provisional patent applications, divisionals,
continuations, substitutions, continuations-in-part, and all patents granted
thereon; and all re-examinations, re-issues, additions, renewals, extensions,
confirmations or registrations based on any such patent or patent application;
and any extensions or restorations by existing or future extension or
restoration mechanisms, including, without limitation, patent term extensions
and supplementary protection certificates.

1.23“Phase 3 Clinical Trial” means a clinical trial in any country that
generally meets the requirements of 21 CFR § 312.21(c), as amended (or its
successor regulation or comparable laws in countries outside of the United
States), that, together with any other such clinical trials that are planned or
have been conducted, is intended to (a) serve as a primary basis for
establishing that the Licensed Product is safe and efficacious for its intended
use, (b) provide an adequate basis to establish physician labeling, including,
contraindications, warnings, precautions and adverse reactions and (c) support
Marketing Approval for such Licensed Product.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

5

--------------------------------------------------------------------------------

 

1.24“Recepta Territory” means the countries within the Territory for which
Recepta Biopharma S.A. or its affiliates or sublicensees develop or
commercialize Licensed Product.  

1.25“Royalty Term” means, Licensed Product-by-Licensed Product and
country-by-country basis in the Agenus Territory, the time from the First
Commercial Sale of such Licensed Product in such country until the later to
occur of (a) the expiration of the last Valid Claim covering the Licensed
Product in the country in which such Licensed Product is used, or (b) ten (10)
years after the First Commercial Sale of such Licensed Product in such country.

1.26“Sublicense Income” means any non-royalty payments or other consideration
that Agenus receives as consideration for a sublicense under the Licensed Patent
Rights or Licensed Know-How in the Agenus Territory, other than reimbursement
for expenses related to the prosecution, maintenance and defense of the Licensed
Patent Rights, reimbursement for, or payments specifically committed to cover,
fully loaded costs that have been or will be actually incurred in the research
and development of Licensed Products that are the subject matter of the
sublicense, and amounts received from any Third Party for the purchase of the
publically traded equity securities at fair market value (any amounts paid in
excess of fair market value shall be deemed Sublicense Income).  

1.27“Sublicensee” means any Third Party expressly licensed by Agenus or its
Affiliates under the Licensed Patent Rights or Licensed Know-How to develop,
manufacture or commercialize Licensed Products.

1.28“Swiss VAT” means Swiss value added tax as chargeable according to Article 8
(2) (c) of the Swiss Value Added Tax Act 2010.

1.29“Target” means (a) cytotoxic T-lymphocyte-associated protein 4 (CTLA-4), or
(b) programmed cell death protein 1 (PD-1).

1.30“Term” has the meaning set forth in Section 7.1 of this Agreement.

1.31“Territory” means all the countries and territories of the world.

1.32“Third Party(ies)” means any party(ies) other than LICR, MSKCC, Agenus and
their respective Affiliates (including for the avoidance of doubt, with respect
to Agenus, 4-Antibody AG).

1.33“Valid Claim” means a claim in an unexpired and issued patent or patent
application included in the Licensed Patent Rights that has not been disclaimed,
revoked or held invalid or unenforceable by a final, unappealable decision of a
government agency or court of competent jurisdiction, or unappealed within the
time limit allowed for appeal, or which has not been admitted to be invalid or
unenforceable through reissue, reexamination or disclaimer or otherwise,
provided that if any pending patent application is pending for more than seven
(7) years, it shall cease to be within the definition of Valid Claim unless and
until it issues.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6

--------------------------------------------------------------------------------

 

Article II

LICENSE GRANTS

2.1License Grants.

(a)To Parent.  LICR hereby grants to Parent: (i) an exclusive license, with the
right to grant sublicenses, under all of the Licensors’ right, title and
interest in and to the Licensed Patent Rights, and (ii) a non-exclusive license,
with the right to grant sublicenses, under all of the Licensors’ right, title
and interest in and to the Licensed Know-How, in each case, to develop, make,
have made, use, sell, offer for sale and import Licensed Products in the Parent
Territory and in the Field, subject to the retained rights of the Licensors set
forth in Section 2.2.

(b)To 4AB.  LICR hereby grants to 4AB: (i) an exclusive license, with the right
to grant sublicenses, under all of the Licensors’ right, title and interest in
and to the Licensed Patent Rights, and (ii) a non-exclusive license, with the
right to grant sublicenses, under all of the Licensors’ right, title and
interest in and to the Licensed Know-How, in each case, to develop, make, have
made, use, sell, offer for sale and import Licensed Products in the 4AB
Territory and in the Field, subject to the retained rights of the Licensors set
forth in Section 2.2

(c)Upon the expiration of the Royalty Term applicable to any Licensed Product in
any country, the licenses under Section 2.1(a) and (b) with respect to such
Licensed Product in such country shall convert to non-exclusive, fully paid-up
licenses.

2.2Retained Rights.  Each of the Licensors, on behalf of itself and its academic
collaborators, retains an irrevocable right to practice or use only for their
own educational and non-commercial research purposes (including clinical
research involving patient care, but not including a human clinical trial of a
Licensed Product unless the protocol for such clinical trial has been approved,
in writing in advance, by Agenus, one of its Affiliates, or a Sublicensee), the
inventions claimed in the Licensed Patent Rights and the Licensed Know-How.

2.3Sublicense Rights. Agenus shall have the right to extend or sublicense the
rights granted to it under Section 2.1 to its Sublicensees, and any such
Sublicensees shall have the right to extend or further sublicense (through
multiple tiers) the rights granted to it by Agenus.  All terms of any sublicense
(whether by Agenus or by any Sublicensee) shall be consistent in all respects
with the restrictions, exceptions and conditions of this Agreement, and shall
include, without limitation, a provision binding sublicensees to (i) reporting
and record-keeping obligations with respect to sales of Licensed Products as
provided in Sections 2.6 and 3.7; (ii) indemnification under Section 5.4(a)(ii);
and (iii) obligations of non-use of name as provided in Section 6.5. Agenus
shall use diligent efforts to ensure compliance by its Affiliates and
Sublicensees with all applicable terms of this Agreement.  Performance or
satisfaction of any of the obligations of Agenus under this Agreement by any of
its Affiliates or Sublicensees shall be deemed performance or satisfaction of
such obligations by Agenus. Agenus shall notify LICR within ten (10) Business
Days of executing any such sublicense, identifying each Sublicensee to LICR in
writing by name and address, and shall provide LICR with a copy of the
sublicense agreement. LICR shall retain this confidential copy for its use
solely for the purpose of monitoring compliance by Agenus and its Affiliates and
Sublicensees with their respective obligations hereunder and enforcing LICR’s
(and MSKCC’s) rights under this Agreement. Agenus shall not grant a sublicense
to a Third Party whose primary business is, to the best of Agenus's knowledge,
the manufacture and/or sale of tobacco containing products.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------

 

2.4No Implied Licenses.  No rights or licenses (either express or implied) to
any intellectual property rights of a Party are granted to the other Party by
this Agreement, except as provided in this Agreement. 

2.5Due Diligence.  From and after the Effective Date, as between the Parties,
Agenus and its Affiliates shall be solely responsible, at its own expense, for
the research, development, manufacture and commercialization of Licensed
Products. Agenus will use commercially reasonable efforts to register an IND
filing with the FDA for at least one Licensed Product by [**].  Agenus and its
Affiliates will use, and will cause its Sublicensees to use, commercially
reasonable efforts, consistent with their prudent business and scientific
judgment, to research, develop, manufacture and commercialize one or more
Licensed Products to achieve Marketing Approval in at least one of: (a) the
United States or (b) any one of France, Germany, Italy, Spain and the United
Kingdom.

2.6Reporting. Within sixty (60) days after the end of each calendar year during
the Term, Agenus or its Affiliate shall furnish LICR with a written report
summarizing its, its Affiliates’ and its Sublicensees’efforts during the prior
year to develop and commercialize Licensed Products, including: (a) research and
development activities completed during the prior year; (b) work in progress,
(c) material milestones anticipated during the present calendar year, (d)
commercialization efforts; and (e) a summary of resources allocated to the
development and commercialization of Licensed Products during the prior
year.  If LICR reasonably determines that information contained in any written
report is insufficient or incomplete, it may request that Agenus or its
Affiliate provide reasonable additional information, by written request
specifying the additional information which is needed which Agenus or its
Affiliate shall use reasonable efforts to provide additional information in such
form and substance as mutually agreed. The foregoing reports shall be the
Confidential Information of Agenus subject to Article VI.

Article III

PAYMENTS

3.1Milestone Payments.  Agenus or its Affiliates shall make the following
milestone payments to LICR upon the first achievement of each of the following
milestones in the Agenus Territory by Agenus or any of its Affiliates:

(a)Development Milestones for the first Licensed Product targeting PD-1 and the
first Licensed Product targeting CTLA-4:

[**]

[**]

[**]

$[**]

[**]

$[**]

(b)Commercial Milestones for Licensed Products

[**]

[**]

[**]

$[**]

[**]

$[**]

[**]

$[**]

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------

 

[**]

$[**]

(c)No Multiple Payments; Notice of Achievement. For the avoidance of doubt, none
of the payments attributable to the achievement of the milestones set forth in
Section 3.2(a) above shall be payable more than once per Target, and none of the
payments attributable to the achievement of the milestones set forth in Section
3.2(b) above shall be payable more than once.  Agenus shall notify LICR of the
achievement of each of the foregoing milestones within forty-five (45) days
after each such achievement.  Any milestone payments shall be reflected on an
invoice provided to Agenus by LICR, and any such invoices shall be due and
payable by Agenus within forty-five (45) days after the date the invoice is
received.

3.2Royalties.  Agenus or its Affiliates or Sublicensees shall pay LICR a running
royalty of [**] on annual Net Sales of Licensed Products in the Agenus
Territory, subject to adjustment as set forth in Section 3.3 below:

Royalties on Net Sales hereunder shall be payable on a Licensed
Product-by-Licensed Product and country-by-country basis until the expiration of
the last to expire Valid Claim of the Licensed Patent Rights in the country of
actual use of the Licensed Product.  

3.3Royalty Adjustments.

(a)Absence of Valid Claim.  If the manufacture, use or sale of a Licensed
Product is not covered by a Valid Claim in the country of sale in the Agenus
Territory at any time during the Royalty Term for such Licensed Product, the
royalty rate applicable under Section 3.2 on Net Sales in such country shall be
reduced by [**] for the applicable time no Valid Claim exists.

(b)Royalty Stacking.  If Agenus or any of its Affiliates or Sublicensees obtains
a license from a Third Party under Patent Rights owned or controlled by such
Third Party that are necessary to make, use or sell a Licensed Product in any
country, it may offset any royalty payments payable under such Third Party
license with respect to sales of Licensed Products against the royalty payments
that are due to LICR with respect to Net Sales in such country, provided that in
no event may the royalty payments otherwise due to LICR be reduced by more than
[**] by operation of this Section 3.3(b).

3.4Sublicense Income.  Agenus shall pay to LICR [**] of Sublicensing Income
received from Sublicensees.

3.5Manner of Payments. Following the First Commercial Sale, royalty payments due
to LICR hereunder shall be made quarterly by  Agenus or its Affiliate or
Sublicensees no later than forty-five (45) days following completion of each
calendar quarter with respect to Licensed Products sold during the prior
calendar quarter.  Each payment shall be accompanied by a report setting forth
for the relevant calendar quarter the information and basis on which such
royalties have been calculated.  All reports delivered pursuant to this
Agreement shall be deemed Confidential Information of Agenus subject to Article
VI.  All payments to be made pursuant to this Agreement shall be payable in
Dollars by bank wire transfer in immediately available funds to such bank
account as LICR shall designate. If any payment is not made on or before the due
date specified herein, Agenus will pay interest on the outstanding amount until
paid in full if requested to do so by LICR. Interest will be charged at a rate
equal to the “Intended Federal Funds Rate” or equivalent plus [**] as specified
by the Federal Open Market Committee and published by the US Federal Reserve
Board.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

9

--------------------------------------------------------------------------------

 

3.6Tax Withholding and Swiss VAT. Any tax, duty or other levy paid or required
to be withheld by Agenus on account of royalties payable to LICR under this
Agreement shall be deducted from the amount of royalties otherwise due. Agenus
shall secure and send to LICR proof of payment of any such taxes, duties or
other levies withheld and paid by Agenus for the benefit of LICR, and cooperate
at LICR’s reasonable request to ensure that amounts withheld are reduced,
creditable (or otherwise recoverable) to the fullest extent permitted by the
relevant jurisdiction. Notwithstanding the above, if any payments under Sections
3.1 and 3.4 above are considered a taxable supply for Swiss VAT purposes, Swiss
VAT at the appropriate rate (currently 8%) shall be charged in addition to the
amounts as set out in 3.1 and 3.4. 

3.7Audit Right. Following the First Commercial Sale and during the Term of this
Agreement and a period of five (5) years thereafter, Agenus shall keep, and
shall cause its Affiliates and Sublicensees to keep, full, true and accurate
books and records containing all particulars relevant to its sales of Licensed
Products in sufficient detail to enable LICR to verify the amounts payable to it
under this Agreement for the preceding five (5) year period.  LICR shall have
the right, not more than once during any calendar year, to have the books and
records of Agenus and its Affiliates audited by an independent certified public
accounting firm of international standing.  Agenus shall include in each
sublicense granted by it pursuant to this Agreement a provision requiring the
Sublicensee to make reports to Agenus or its Affiliates, to keep and maintain
records of sales made pursuant to such sublicense and to grant access to such
records to LICR’s auditors to the same extent required of Agenus and its
Affiliates under this Section.  Audits under this Section shall be conducted
during normal business hours, upon at least forty-five (45) days’ prior written
notice, and for the sole purpose of verifying royalties payable to LICR under
this Agreement.  All information and data reviewed in any audit conducted under
this Section shall be used only for the purpose of verifying royalties payable
to LICR under this Agreement and shall be treated as Confidential Information of
Agenus subject to the terms of this Agreement.  LICR shall cause its accounting
firm to enter into an acceptable confidentiality agreement with Agenus and its
Affiliates and Sublicensees, as applicable.  The accounting firm shall disclose
to LICR only whether the royalty reports are correct or incorrect and the
specific details concerning any discrepancies.  No other information shall be
provided to LICR. LICR shall bear the full cost of such audits, unless such
inspection leads to the discovery of a discrepancy of greater than the greater
of ten percent (10%) in reporting to LICR's detriment, or of $50,000, for any
calendar year.  In such instance, 4AB agrees to pay the reasonable cost of such
audit plus interest as stipulated in Section 3.5 from and after the date the
audit report is delivered to 4AB.

Article IV

INTELLECTUAL PROPERTY

4.1Licensed Patent Rights.  The Parties acknowledge, agree and confirm that (i)
Licensed Antibody results, research data, know-how, materials, compounds and
inventions which are created by the LICR or 4AB during the course of and as a
direct result of carrying out the program under the Prior Agreement generated
under the Prior Agreement are jointly owned between LICR and Agenus (subject to
LICR’s obligations to MSKCC under the interinstitutional agreements dated
September 17, 2007 and January 1, 2013 between LICR and MSKCC) and are included
in the license grant to Agenus hereunder, and (ii) all other  inventions and
know-how shall be owned in accordance with inventorship under U.S. patent
laws.  Agenus (either directly or through its Affiliates or Sublicensees) shall
be responsible, at its expense, for the preparation, filing, prosecution and
maintenance of all Licensed Patent Rights (including, for clarity, controlling
any interference, derivation, post-grant review, inter-partes review,
re-examination, reissue, opposition or cancellation proceeding with respect
thereto).  Agenus shall consult with and keep LICR informed of material issues
relating to the preparation and filing, prosecution and maintenance of the
Licensed Patent Rights (including, for clarity, controlling any interference,
derivation, post-grant

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

10

--------------------------------------------------------------------------------

 

review, inter-partes review, re-examination, reissue, opposition or cancellation
proceeding with respect thereto), and shall furnish to LICR copies of all
material documents relevant to such preparation, filing, prosecution or
maintenance.  In the event that Agenus desires to abandon any patent or patent
application within the Licensed Patent Rights, it shall provide LICR with
reasonable prior written notice of such intended abandonment, and LICR shall
have the right, at its expense, to prepare, file, prosecute, and maintain the
relevant Patent Rights.   

4.2Enforcement of Licensed Patent Rights; Defense of Infringement Actions.  Each
Party shall promptly notify the other in writing of any known or suspected Third
Party infringement of any Licensed Patent Rights or if any action for a
declaration of non-infringement or invalidity of Licensed Patent Rights is made
by a Third Party, or if any allegation of infringement of Third Party patents is
made against either Party or any Affiliates or Sublicensees as a result of the
manufacture, use or sale of a Licensed Product.

(a)First Right to Respond.  Agenus (either directly or through its Affiliates or
Sublicensees) shall have the first right to respond to any challenge or
infringement of the Licensed Patent Rights at its own expense.  In the event
Agenus elects to so respond, LICR will, at Agenus’s sole expense, cooperate with
Agenus’s legal counsel, join in such suits as may be brought by Agenus to
enforce the Licensed Patent Rights, and be available at Agenus’s reasonable
request to be an expert witness or otherwise to assist in such proceedings, at
Agenus’s sole expense.  During the pendency of any such suit, Agenus may
withhold from its royalty payments otherwise due to LICR in relation only to the
disputed Licensed Patent Rights, fifty percent (50%) of the costs incurred by
Agenus in connection with such suit, provided that in no event may the royalty
payments otherwise due to LICR in respect of disputed Licensed Patent Rights, be
reduced by more than fifty percent (50%) by operation of this Section
4.2(a).  Any royalty payments due to LICR in relation to Licensed Patent Rights
not in dispute, shall be paid in full. If Agenus recovers monetary damages from
a Third Party in connection with any action described in this Section 4.2(a),
such damages shall be applied in the following manner: (i) first, Agenus shall
be reimbursed for all costs and expenses incurred by it in connection with such
action; (ii) second, LICR shall be reimbursed for any royalties withheld during
the pendency of such suit; and (iii) any remaining damages shall be divided
between the Parties, with LICR receiving the portion equal to the amount of
royalties it would have received if such remaining compensatory damages had been
an equivalent amount of Net Sales.

(b)Second Right to Respond.  If, within three (3) months of providing to or
receiving from Agenus notice of Third Party infringement pursuant to this
Section 4.2, Agenus does not exercise its first right to initiate legal action
under this Section or initiate discussions to avert such suit (by license or
otherwise), then LICR shall have the option to do so at its sole expense and
may, at its option, join Agenus as a party in such suit; provided that, in
determining whether or not to take action, LICR shall give good faith
consideration to the position of Agenus in declining to bring such action.  In
such event, all amounts recovered from such Third Party shall be retained by
LICR, after reimbursement to Agenus for any expenses it may have incurred in
connection with such suit.

4.3Cooperation.  Each Party hereby agrees: (a) to make its employees, agents and
consultants reasonably available to the other Party (or to the other Party’s
authorized attorneys, agents or representatives), to the extent reasonably
necessary to enable such Party to undertake patent prosecution and maintenance
as contemplated by this Agreement; (b) to cooperate, if necessary and
appropriate, with the other Party in gaining patent term extensions wherever
applicable to Patent Rights that are subject to this Agreement; and (c) to
endeavor in good faith to coordinate its efforts with the other Party to
minimize or avoid interference with the prosecution and maintenance of the other
Party’s patent applications that are subject to this Agreement.  For the
avoidance of doubt, each Party agrees that its employees, agents

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11

--------------------------------------------------------------------------------

 

and consultants shall provide any and all information required for the other
Party to comply with its relevant duties of disclosure as required by applicable
law in the United States or any other jurisdiction. 

4.4Patent Term Restoration. Agenus shall retain the sole and exclusive right to
make any patent term restoration election or its equivalent, anywhere in the
world, including under 35 U.S.C. §156 and its foreign counterparts with respect
to any Licensed Patent Rights; provided, however, that Agenus shall reasonably
consider any input from the Licensors with respect to the extension of any
Licensed Patent Right. LICR shall, and shall cause MSKCC to, abide by such
elections and cooperate, as reasonably requested by Agenus, in connection with
the foregoing (including by providing appropriate information and executing
appropriate documents).

4.5Recording. If Agenus deems it necessary or desirable to register or record
this Agreement or evidence of this Agreement with any patent office or other
appropriate government authorities in one or more jurisdictions throughout the
world, then Agenus shall submit to LICR any proposed evidence of such
recording.  LICR shall execute and deliver, and shall cause MSKCC to execute and
deliver, to Agenus any reasonable documents that are consistent with this
Agreement and necessary or desirable, in Agenus’s reasonable judgment, to
complete such registration or recordation and Agenus may make complete such
registration or recordation.

Article V

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1By LICR.  LICR hereby represents and warrants and covenants to Agenus that:

(a)this Agreement is a legal and valid obligation binding upon LICR and
enforceable in accordance with its terms and, except as otherwise set forth
herein, the execution, delivery and performance of this Agreement by LICR does
not conflict with any agreement, instrument or understanding to which LICR is a
party or by which it is bound; and

(b)LICR controls all of the Licensors’ interest in the Licensed Patent Rights
and Licensed Know-How existing as of the Effective Date. LICR is entitled to
grant the licenses specified herein on behalf of the Licensors.  In particular,
MSKCC has consented to the appointment of LICR as the “Exploitation Party” of
all Patent Rights licensed to Agenus hereunder as to which MSKCC has an
interest, pursuant to the terms of the Agreement effective as of January 1, 2013
or the Agreement effective September 17, 2007, in each case, by and between LICR
and MSKCC.  LICR has not, and to the best of LICR’s knowledge, MSKCC has not,
previously assigned, transferred, conveyed or otherwise encumbered its right,
title and interest in the Licensed Patent Rights and Licensed Know-How in the
Field and the Territory with respect to the Licensed Products, that may be
inconsistent with the rights granted to Agenus under this Agreement, and shall
not do so during the Term.

5.2By Agenus.  Agenus hereby represents and warrants to LICR that:

(a)The execution and delivery of this Agreement by Agenus and the performance by
Agenus of the transactions contemplated hereby have been duly authorized by all
appropriate Agenus corporate action; and

(b)This Agreement is a legal and valid obligation binding upon Agenus and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by Agenus does not conflict with any agreement,
instrument or understanding to which Agenus is a party of or by which it is
bound.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12

--------------------------------------------------------------------------------

 

5.3Warranty Disclaimer. Except as expressly set forth in this Agreement, NEITHER
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, WHETHER
EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED, INCLUDING WARRANTIES
ARISING BY COURSE OF DEALING, PERFORMANCE, CUSTOM OR USAGE IN THE TRADE, AND
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. 

5.4Indemnification.

(a)Agenus Indemnity. Agenus shall indemnify, defend and hold harmless each
Licensor and their respective directors, officers, employees and agents, and
their respective successors, heirs and assigns (the “LICR Indemnitees”) from and
against any liability, damage, loss or expense (including reasonable outside
attorneys’ fees and expenses of litigation) (collectively, “Losses”) incurred by
or imposed upon such LICR Indemnitees, or any of them, resulting from any claim,
action or proceeding brought or initiated by a Third Party (each a “ Claim”) to
the extent that such Claim arises out of: (i) the breach or alleged breach of
any obligation, representation or warranty of Agenus under this Agreement; or
(ii) the negligence or willful misconduct of any Agenus Indemnitee; provided
that (x) the LICR Indemnitees comply with the procedure set forth in subsection
(c) below; and (y) such indemnity shall not apply to the extent such Claim
arises from (i) the breach or alleged breach of any obligation, representation
or warranty of LICR under this Agreement; or (ii) the negligence or willful
misconduct of any LICR Indemnitee.

 

(b)LICR Indemnity.  LICR shall indemnify, defend and hold harmless Agenus, its
Affiliates and Sublicensees and their respective directors, officers, employees,
and agents, and their respective successors, heirs and assigns (the “Agenus
Indemnitees”) from and against any Loss incurred by or imposed upon such Agenus
Indemnitees, or any of them, in connection with any Claim arising arises out of:
(i) the breach or alleged breach of any obligation, representation or warranty
of LICR under this Agreement; or (ii) the negligence or willful misconduct of
any LICR Indemnitee; provided that (x) the Agenus Indemnitees comply with the
procedure set forth in subsection (c) below; and (y) such indemnity shall not
apply to the extent such Claim arises from (i) the breach or alleged breach of
any obligation, representation or warranty of Agenus under this Agreement; or
(ii) the negligence or willful misconduct of any Agenus Indemnitee.

(c)Indemnification Procedures.  In the event that a Party intends to claim
indemnification under this Article V, such Party shall promptly notify the
indemnifying Party thereof, and the indemnifying Party shall assume the defense
thereof with counsel mutually satisfactory to the Parties; provided, however,
that an indemnified Party shall have the right to retain its own counsel, with
the fees and expenses to be paid by indemnifying Party, if representation of
such indemnified Party by the counsel retained by the indemnifying Party would
be inappropriate due to actual or potential differing interests between such
indemnified Party and any other party represented by such counsel in such
proceedings.  The indemnity obligation set forth in this Section 5.4 shall not
apply to amounts paid in settlement of any claims, suits, actions, demands or
judgments if such settlement is effected without the consent of the indemnifying
Party, which consent shall not be unreasonably withheld.  The failure to deliver
notice to the indemnifying Party within a reasonable time after the commencement
of such action, if prejudicial to its ability to defend such action, shall
relieve the indemnifying Party of any liability to the indemnified Party under
this Article V, but the omission to so deliver notice to the indemnifying Party
will not relieve it of any liability that it may have to any indemnified Party
otherwise than under this Article V.  The

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13

--------------------------------------------------------------------------------

 

indemnified Party under this Article V shall cooperate fully with the
indemnifying Party and its legal representatives in the investigation of any
claim for which indemnification is sought hereunder. 

5.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER, OR TO
ANY THIRD PARTY CLAIMING THROUGH OR UNDER THE OTHER PARTY, FOR ANY LOST PROFITS
OR FOR ANY INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL, CONSEQUENTIAL OR INCIDENTAL
DAMAGES OF ANY KIND ARISING OUT OF THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

Article VI

CONFIDENTIAL INFORMATION

6.1“Confidential Information” shall mean any technical, scientific or business
information furnished by or on behalf of one Party or its Affiliates (the
“Disclosing Party”) to the other Party or its Affiliates (the “Receiving Party”)
in connection with this Agreement or the activities contemplated hereunder,
regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in oral, written,
electronic or other form.  The terms of this Agreement shall be considered
Confidential Information of both Parties, subject to the provisions of this
Article VI.  Confidential Information shall not include information that:

(a)is generally available in the public domain or thereafter becomes available
to the public through no act of the Receiving Party; or

(b)was independently known to the Receiving Party prior to receipt thereof or
was discovered independently by an employee of the Receiving Party who had no
access to the information supplied by or on behalf of the Disclosing Party; or

(c)was made available to the Receiving Party as a matter of lawful right by a
Third Party who had no obligations of confidentiality to the Disclosing Party.

6.2Obligations.  The Receiving Party agrees that it shall not, without the prior
written consent of the Disclosing Party, directly or indirectly:

(a)make any use of any portion of the Confidential Information of the Disclosing
Party for purposes other than those set forth in this Agreement; or

(b)disclose or transfer any portion of the Confidential Information to any
person, except that the Receiving Party may disclose or permit the disclosure of
Confidential Information to its Affiliates and their respective directors,
officers, employees, consultants, and advisors, and, with respect to Agenus and
its Affiliates, their (actual or potential) Sublicensees and subcontractors and
(actual or potential) partners and investors and potential investors in
connection with a general financing transaction, who have an ethical or
fiduciary duty to the Receiving Party or are otherwise obligated to maintain the
confidential nature of such Confidential Information and who need to know such
Confidential Information for the purposes set forth in this Agreement or for
other legitimate business purposes.

Notwithstanding the above, the Receiving Party may disclose Confidential
Information of the Disclosing Party when required by applicable laws or
government rules or regulations (including without limitation, applicable
securities regulations), provided that to the extent reasonably possible, the

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

14

--------------------------------------------------------------------------------

 

Receiving Party provides reasonable prior written notice of such disclosure to
the Disclosing Party and takes reasonable efforts to avoid and/or minimize the
extent of disclosure.

6.3Upon expiration or termination of this Agreement and upon request of the
Disclosing Party, all copies of any Disclosing Party’s Confidential Information
shall be returned to the Disclosing Party, except that each Receiving Party may
retain one (1) copy of the Confidential Information received hereunder in the
possession of its legal counsel, solely for monitoring its obligations under
this Agreement.

6.4No option, license, or conveyance of such rights, express or implied, is
granted to the Receiving Party in connection with any Confidential Information
disclosed by the Disclosing Party, except for the express licenses granted in
Article 2.  If any such rights are to be granted to the Receiving Party, such
grant shall be expressly set forth in a separate written instrument.

6.5Public Announcements. Other than as required by a Party or its Affiliates to
comply with applicable laws or regulations, each Party agrees that the terms of
this Agreement are Confidential Information and neither Party shall make any
public announcement disclosing the terms of this Agreement without the prior
written consent of the other Party (not to be unreasonably withheld) and shall,
if required by law to make such public announcement: (a) to the extent possible,
notify the other Party if it anticipates that it may be required to make such
public announcement; (b) provide such other Party with a copy of such public
announcement, or the relevant portions thereof, a reasonable time prior to its
release (and any revisions to such public announcement a reasonable time prior
to the release thereof); (c) consult with and follow any reasonable directions
from the other Party with respect to disclosures in such public announcement;
and (d) if disclosure cannot be avoided, only disclose Confidential Information
to the extent necessary to comply with law. In each case the Parties shall
coordinate with respect thereto. Agenus and its Affiliates shall be entitled to
disclose the results of their research, development and commercialization
activities related to this Agreement in their sole and absolute
discretion.  Agenus and its Affiliates will not use the names of a Licensor or
the names of any of a Licensors officers, scientific faculty or researchers
without such Licensor’s prior written consent in any press release, advertising
or promotional materials. Public announcements and statements by 4-AB and its
Affiliates reporting significant advances in the development and
commercialization of Licensed Products will acknowledge Licensors’ role in the
discovery and validation of the Licensed Antibody(s), consistent with the
provisions of Appendix A attached hereto.

6.6Publications.  In the event either of the Licensors wish to publish, present,
or otherwise disclose any results of the research program conducted under the
Prior Agreement, LICR shall provide Agenus with copies of any such publication
or presentation at least thirty (30) days prior to submission for publication or
presentation.  Agenus shall, within a period of thirty (30) days of receipt of
such publication or presentation, advise the applicable Licensor whether patent
or commercial interests may be prejudiced by the proposed publication or
presentation, in which case the Licensor shall delay submission of the
publication or presentation for an additional period, not to exceed forty-five
(45) days, in order to prepare and file appropriate Patent Rights. If Agenus has
not responded to LICR within the initial thirty (30) day time period, the
proposed publication or presentation shall be deemed not to prejudice any patent
or commercial interests and the Licensor shall be free to proceed with the
proposed disclosure.

Article VII

TERM AND TERMINATION

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

15

--------------------------------------------------------------------------------

 

7.1Term. This Agreement shall be effective as of the Effective Date and, unless
terminated early pursuant to this Article VII, shall continue on a Licensed
Product-by-Licensed Product basis until the end of the applicable Royalty Term
(the “Term”). 

7.2Termination for Material Breach. In the event that a Party has materially
breached or defaulted in the performance of any of its obligations hereunder,
and if such default is not corrected within sixty (60) days after receiving
written notice from the other Party with respect thereto, such other Party shall
have the right to terminate this Agreement by giving written notice to the
breaching Party; provided that the time period for providing such notice of
termination shall be extended for so long as the breaching Party is engaged in
good faith efforts to cure such breach or default.

7.3Termination for Convenience.  Agenus may terminate this Agreement at any
time, for any reason or no reason, upon ninety (90) days’ prior written notice
to LICR.

7.4Termination for Insolvency. In the event a Party files for protection under
the bankruptcy laws, makes an assignment for the benefit of creditors, appoints
or suffers appointment of a receiver or trustee over its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which is not discharged within ninety (90) days of the filing
thereof, then the other Party may terminate this Agreement effective immediately
upon written notice to the Party.

7.5General Effect of Termination.

(a)Termination of Rights.  Upon any early termination of this Agreement by LICR
by operation of Sections 7.2 or 7.4, or by Agenus by operation of Section 7.3
the rights and licenses granted to Agenus and its Affiliates under Section 2.1
shall terminate. Notwithstanding the foregoing, any Sublicensee shall become a
direct licensee of the Licensors if the Sublicensee is not then in breach of its
sublicense agreement with Agenus or its Affiliate and the Sublicensee agrees in
writing to abide by the terms and conditions of this Agreement including all
financial consideration and other obligations to LICR, applicable to Agenus and
its Affiliates, provided that (i) the scope of the direct license granted by
Licensors to such Sublicensee shall be co-extensive with the scope of the
sublicense granted by Agenus or its Affiliate to such Sublicensee and (ii) any
such direct license to a Sublicensee shall not impose any representations,
warranties, obligations or liabilities on Licensors that are not included in
this Agreement.

(b)Accrued Obligations.  Termination of this Agreement for any reason shall not
release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination, nor preclude either Party from pursuing any
rights and remedies it may have hereunder or at law or in equity which accrued
or are based upon any event occurring prior to such termination.

(c)Survival.  Articles IV, VI and VIII and Sections 3.7, 5.3, 5.4, 5.5, 7.5,
9.1, 9.2, 9.4, 9.9, 9.10 and 9.12 hereof (and related definitions) shall survive
the expiration or termination of this Agreement for any reason.  In addition,
any other provision required to interpret and enforce the Parties’ rights and
obligations under this Agreement shall also survive, but only to the extent
required for the observation and performance of the aforementioned surviving
portions of this Agreement.

Article VIII

DISPUTE RESOLUTION

8.1Dispute Resolution. Except for the right of either Party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction or other equitable relief to preserve

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16

--------------------------------------------------------------------------------

 

the status quo or prevent irreparable harm, any dispute, other than disputes
regarding the construction, validity or enforcement of Patent Rights, arising
between the Parties relating to, arising out of or in any way connected with
this Agreement or any term or condition hereof, or the performance by either
Party of its obligations hereunder, whether before or after termination of this
Agreement, shall be resolved in accordance with this Section 8.1. 

(a)The chief executive officers of both Parties (or their respective designees)
shall meet to attempt to resolve such dispute.

(b)If the chief executive officers of the Parties (or their respective
designees) cannot resolve such dispute within thirty (30) days after either
Party requests such a meeting in writing, then upon written notice by either
Party to the other Party, such dispute, controversy or claim shall be finally
resolved by binding arbitration conducted in the English language in New York,
New York, USA under the Commercial Arbitration Rules of the American Arbitration
Association by three (3) arbitrators.   Each Party shall be entitled to appoint
one (1) arbitrator. The Parties shall appoint their respective arbitrators
within thirty (30) days after submission for arbitration.  The two (2)
arbitrators so appointed shall agree on the appointment of the third (3rd)
arbitrator from the list of arbitrators maintained by the American Arbitration
Association. If the Parties’ appointed arbitrators shall fail to agree, within
thirty (30) days from the date both Parties’ arbitrators have been appointed, on
the identity of  the third (3rd) arbitrator, then such arbitrator shall be
appointed by the appropriate administrative body of the American Arbitration
Association.

(c) Within ten (10) days of appointment of the full arbitration panel, the
Parties shall exchange their final proposed positions with respect to the
matters to be arbitrated, which shall approximate as closely as possible the
closest positions of the Parties previously taken in previous
negotiations.  Within thirty (30) days of appointment of the arbitration panel,
each Party shall submit to the arbitrators a copy of the proposed position which
it previously delivered to the other Party, together with a brief or other
written memorandum supporting the merits of its proposed position. The
arbitration panel shall promptly convene a hearing, at which time each Party
shall have one (1) hour to argue in support of its proposed position. The
Parties will not call any witnesses in support of their arguments.

(d)The arbitration panel shall select either Party’s proposed position on the
issue as the binding final decision to be embodied as an agreement between the
Parties. In making their selection, the arbitrators shall not modify the terms
or conditions of either Party’s proposed position, nor will the arbitrators
combine provisions from both proposed positions. In the event the arbitrators
seek the guidance of the law of any jurisdiction, the law of the State of New
York, USA shall govern.

(e)The arbitrators shall make their decision known to the Parties as promptly as
possible by delivering written notice of their decision to both Parties. Such
written notice need not justify their decision. The Parties will execute any and
all papers necessary to obligate the Parties to the position selected by the
arbitration panel within five (5) days of receipt of notice of such selection.
The decision of the arbitrators shall be final and binding on the Parties, and
specific performance may be ordered by any court of competent jurisdiction. Any
arbitration award shall be subject to Section 5.5.

(f)Parties will bear their own costs in preparing for the arbitration. The costs
of the arbitrators will be equally divided between the Parties.

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

17

--------------------------------------------------------------------------------

 

(g)Any and all activities conducted under this Section 8.1 including any and all
proceedings and decisions of the arbitration panel, shall be deemed Confidential
Information of each of the Parties, and shall be subject to Article VI. 

Article IX

MISCELLANEOUS

9.1Governing Law.  This Agreement shall be deemed to have been made in the State
of New York, USA, and its form, execution, validity, construction and effect
shall be determined in accordance with, and any dispute arising from the
performance or breach hereof shall be governed by and construed in accordance
with, the laws of the State of New York, USA, without reference to conflicts of
laws principles. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the state and federal courts situated in New York, New York, USA
for purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby and agrees not to commence any
action, suit or proceeding relating hereto except in such courts. No Party
hereto shall challenge or contest the subject matter or personal jurisdiction of
any such court or its venue or assert the defense of forum non-conveniens.  

9.2Waiver.  Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a further or continuing waiver of such condition or term or of another
condition or term.

9.3Assignment.  Unless otherwise expressly stated herein, Parent and 4AB may
allocate the rights and obligations of Agenus under this Agreement in accordance
with any intercompany agreements between them and otherwise in their reasonable
discretion.  This Agreement shall not otherwise be assignable by either Party to
any Third Party without the written consent of the other Party hereto; except
either Party may assign this Agreement (in whole or in part), without such
consent, to (a) an Affiliate or (b) an entity that acquires all or substantially
all of the capital stock, business or assets of the Party to which this
Agreement pertains (whether by merger, reorganization, acquisition, sale, or
otherwise) and agrees in writing to be bound by the terms and conditions of this
Agreement. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the permitted successors and assigns of the Parties.

9.4Notices.  All notices hereunder will be in writing and will be delivered
personally, by internationally recognized overnight courier service, registered
or certified mail, postage prepaid, or mailed by express mail service to the
following addresses of the respective Parties:

If to Agenus:Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:  Legal Department

 

With copies to:4-Antibody AG

Hochbergerstrasse 60C

CH-4057 Basel, Switzerland

Attention:

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18

--------------------------------------------------------------------------------

 

Choate, Hall & Stewart LLP 

Two International Place

Boston, Massachusetts 02110, USA

Attention:  Gerald E. Quirk, Esq.

 

If to LICR:Ludwig Institute for Cancer Research Ltd.

666 Third Avenue, 28th Floor

New York, New York 10017, USA

Attention: Ed McDermott, Jr., President

 

With a copy to: Ludwig Institute for Cancer Research Ltd.

666 Third Avenue, 28th Floor

New York, New York 10017, USA

 



Attention:Jonathan Skipper, Ph.D., Executive Director, Technology Development

 

Notices will be effective upon receipt if personally delivered, on the third
Business Day following the date of mailing if sent by certified or registered
mail, and on the second Business Day following the date of delivery if sent by
express mail or overnight courier.  A Party may change its address listed above
by written notice to the other Party provided in accordance with this Section.

9.5Independent Contractors. Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute Agenus or LICR as partners or
joint venturers in the legal sense. No Party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any Third Party.

9.6Other Obligations. Except as expressly provided in this Agreement or as
separately agreed upon in writing between LICR and Agenus, each Party shall bear
its own costs incurred in connection with the implementation of the obligations
under this Agreement.

9.7Severability.  If any term or provision of this Agreement will for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other term or provision
hereof, and in lieu of each such invalid, illegal or unenforceable provision
there will be added automatically as a part of this Agreement a provision that
is valid, legal and enforceable, and as similar in terms to such invalid,
illegal or unenforceable provision as may be possible while giving effect to the
benefits and burdens for which the Parties have bargained hereunder.

9.8Further Assurances. At any time or from time to time on and after the date of
this Agreement, either Party shall at the request of the other Party (a) deliver
to the requesting Party such records, data or other documents consistent with
the provisions of this Agreement, (b) execute, and deliver or cause to be
delivered, all such consents, documents or further instruments of assignment,
transfer or license, and (c) take or cause to be taken all such actions, as the
requesting Party may reasonably deem necessary or desirable in order for the
requesting Party to obtain the full benefits of this Agreement and the
transactions contemplated hereby.

9.9Entire Agreement, Waivers, Etc. This Agreement constitutes the entire
agreement, both written or oral, with respect to the subject matter hereof, and
supersedes and terminates all prior or contemporaneous understandings or
agreements, whether written or oral, between the Parties with respect to the
subject matter hereof, including without limitation the Prior Agreement.  Upon
execution of this

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

19

--------------------------------------------------------------------------------

 

Agreement by both Parties hereto, all surviving provisions of the Prior
Agreement are and shall be null and void and of no further effect. No terms or
provisions of this Agreement shall be varied or modified by any prior or
subsequent statement, conduct or act of either of the Parties, except that the
Parties may amend this Agreement by written instruments specifically referring
to and executed in the same manner as this Agreement. 

9.10Headings, Construction and Interpretations. The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof. The Parties have had the opportunity to consult
with counsel, and the Parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term.

9.11Counterparts. This Agreement may be executed in any number of separate
counterparts, including .pdf versions, each of which will be deemed to be an
original, but which together will constitute one and the same instrument.

 

9.12Costs.  Each Party shall bear its own costs and expenses in connection with
the preparation, negotiation, execution and delivery of this Agreement.

 

 

[signature page follows]




[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
duly executed by their authorized representatives as of the Effective Date.

 

AGENUS INC.

4-ANTIBODY AG.

 

 

 

By:  /s/ Garo H. ArmenBy:  s/ Garo H. Armen




Title:  Chairman and CEOTitle:  Director

 

 

Date:  January 21, 2016Date:  January 25, 2016

 

 

 

 

 

LUDWIG INSTITUTE FOR CANCER RESEARCH LTD.

 

 

 

By:  /s/ Edward A. McDermott, Jr.                By:  /s/ Jonathan Skipper  




Title:  President   Title:  Executive Director of Technology Development

 

 

Date:  January 21, 2016                Date:  January 21, 2016

 

 

Acknowledged and agreed:

 

MEMORIAL SLOAN-KETTERING

CANCER CENTER

 

 

 

By:  /s/ Gregory Raskin




Title:  Vice President of Technology Development

 

 

Date:  January 22, 2016

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

21